Pope, Presiding Judge,
concurring specially.
I see the problem in this case as one of standing rather than ripeness: What we have is several parties fighting over their relative rights with respect to a piece of property, when the record strongly suggests that none of the parties to the appeal have any legally cognizable rights with respect to the property at all. If the parties cannot establish on remand that Georgia Power gave prior written approval for the alleged transfer from Ms. Kitchin to her husband, all claims depending on the validity of that transfer should be dismissed. If they can, the trial court should reenter its grant of partial summary judgment for the trustee to allow the creditors to appeal again if they wish.
Even though I reach the same result as the majority, I make the distinction between standing and ripeness because lack of ripeness (in the sense the majority uses it here) may not always be a valid basis for declining to address the merits of an appeal from a partial summary judgment — particularly a partial summary judgment on a cross-claim. Almost all grants of summary judgment on cross-claims will assume some fact or conclusion not yet established. A common paradigm, for example, might be the assertion by a defendant that “assuming I am liable to the plaintiff, co-defendant is liable to me.” In that situation, if partial summary judgment on the cross-claim is granted for either defendant or co-defendant, that grant of partial summary judgment clearly would be appealable under OCGA § 9-11-56 (h), even though it assumes a liability which has not yet been established (and even though the appeal from the partial summary judgment forces us to decide an issue which might not have to be decided if we waited until the case was concluded); we could not avoid addressing the merits by remanding to allow the trial court to address other issues first.